DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 states, “an auxiliary substrate”. This feature is already defined within the independent claim 1. It appears this language should states, “a second auxiliary substrate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niki (US PG. Pub. 2007/0263370).

Regarding claim 1 - Niki teaches an electronic device (figs. 1-2R, 20), comprising: a flexible circuit board (combination of layers 26-1 & 26-2 [paragraph 0050] Niki states, “the first resin layer 26-1 and the second resin layer 26-2 included in the multilayer printed wiring board 30 of this embodiment. The multilayer printed wiring board 30 of this embodiment is superior in flexibility”), comprising: a first flexible substrate (26-1); a first seed layer (fig. 2J, 28-1 [paragraph 0073] Niki states, “electroless plating film 28-1”), disposed on the first flexible substrate (26-1); a first conductive layer (33-1 [paragraph 0018] Niki states, “first via-holes 33-1”), disposed on the first seed layer (28-1); a second seed layer (28-2), disposed on the first conductive layer (33-1); and an auxiliary substrate (22), disposed on the first flexible substrate (26-1) and exposing an opening (fig. 2M, 22a [paragraph 0043] Niki states, “opening 22a”; opening 22a exposes an opening of the first flexible substrate having copper foil 23 therein) of the first flexible substrate (26-1), wherein the first seed layer (28-1) is in contact with the first conductive layer (33-1), and the auxiliary substrate (22) is a glass substrate ([paragraph 0023] Niki states, “core layer 22 typically includes the glass-based material”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kita et al. (US PG. Pub. 2019/0371717) in view of Niki.

Regarding claim 1 – Kita teaches an electronic device (fig. 9), comprising: a flexible circuit board (1B [paragraph 0059] Kita states, “a flexible interconnect substrate 1 usable in a wearable terminal or the like”), comprising: a first flexible substrate (11 [paragraph 0028] Kita states, “The modulus of elasticity of the first resin layer 11 is greater than or equal to 3 GPa and less than or equal to 10 GPa”); a first seed layer (41 [paragraph 0051] Kita states, “adhesive layer 41 serves as a seed layer”), disposed on (along the vertical walls of the first flexible substrate 11) the first flexible substrate (11); a first conductive layer (42 [paragraph 0039 & 0034] Kita states, “the interconnect layer 42 may be similar to the material and thickness of the interconnect layer 22…Copper (Cu) may be used as the material of the interconnect layer 22”), disposed on the first seed layer (41); a second seed layer (60 [paragraph 0041] Kita states, “metal layer 60”), disposed on the first conductive layer (42); and an auxiliary substrate (30 [paragraph 0024] Kita states, “insulating layer 30”) disposed (on the bottom surface) on the first flexible substrate (11) and exposing an opening (opening having seed layer 21 therein) of the first flexible substrate (claimed structure shown in figure 9), wherein the first seed layer (41) is in contact with the first conductive layer (42).
 	Kita does not teach the auxiliary substrate is a glass substrate.
 	Niki teaches an electronic device (figs. 1-2R, 20) having an auxiliary substrate (22) disposed on a first flexible substrate (26-1 [paragraph 0050] Niki states, “the first resin layer 26-1 and the second resin layer 26-2 included in the multilayer printed wiring board 30 of this embodiment. The multilayer printed wiring board 30 of this embodiment is superior in flexibility”) and exposing an opening (fig. 2M, 22a [paragraph 0043] Niki states, “opening 22a”; opening 22a exposes an opening of the first flexible substrate having copper foil 23 therein) of the first flexible substrate (26-1), and the auxiliary substrate (22) is a glass substrate ([paragraph 0023] Niki states, “core layer 22 typically includes the glass-based material”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having an auxiliary substrate disposed on the first flexible substrate as taught by Kita with the auxiliary substrate being a glass substrate that is disposed on a first flexible substrate as taught by Niki because Niki states, “Since the core layer 22 typically includes the glass-based material, the core layer 22 has a smaller thermal expansion coefficient and a higher dimensional stability as compared to a layer made of only resin…Therefore, the multilayer printed wiring board 20 of the first embodiment may reduce the occurrence of cracks during a temperature cycle test because the multilayer printed wiring board 20 is hardly warped” [paragraph 0023].

Regarding claim 2 – Kita in view of Niki teach the electronic device as claimed in claim 1, wherein the first flexible substrate (Kita; fig. 11) has the opening (see opening having the seed layer 21 therein) exposing the first seed layer (21).

Regarding claim 3 – Kita in view of Niki teach the electronic device as claimed in claim 1, wherein a thickness of the first seed layer (Kita; fig. 9, 21) is greater than 0um and less than or equal to 1um ([paragraph 0034] Kita states, “The thickness of the adhesion layer 21 may approximately be 0.01 to 1 micrometer”).

Regarding claim 4 – Kita in view of Niki teach the electronic device as claimed in claim 1, wherein a thickness of the first conductive layer (Kita; fig. 9, 22) is greater than or equal to 0.5um and less than or equal to 25um ([paragraph 0034] Kita states, “The thickness of the interconnect layer 22 may be about 10 to 20 micrometers”).

Regarding claim 7 – Kita in view of Niki teach the electronic device as claimed in claim 1, wherein the flexible circuit board (fig. 9, 1B) further comprises an insulating layer (12 [paragraph 0032] Kita states, “second resin layer 12”), disposed on the first flexible substrate (11) and the first conductive layer (22), the insulating layer (12) has an opening exposing the first conductive layer (22), and the second seed layer (41) is disposed on the insulating layer (12) and contacts the first conductive layer (22) through the opening (claimed structure shown in figure 9).

Regarding claim 8 – Kita in view of Niki teach the electronic device as claimed in claim 7, wherein a thickness of the insulating layer (Kita; fig. 9, 12) is greater than 1um and less than or equal to 50um ([paragraph 0032] Kita states, “The thickness of the second resin layer 12, which may be thicker than the first resin layer 11, may be in the range of approximately 50 to 150 micrometers”).

Regarding claim 10 – Kita in view of Niki teach the electronic device as claimed in claim 7, wherein the flexible circuit board (Kita; fig. 9, 1B) further comprises a second conductive layer (42 [paragraph 0053] Kita states, “interconnect layer 42 may be formed by use of electrolytic plating”), disposed on the second seed layer (41), and the second seed layer (42) is in contact with the second conductive layer (41).

Regarding claim 11 – Kita in view of Niki teach the electronic device as claimed in claim 10, wherein a thickness of the second conductive layer (Kita; fig. 9, 42) is greater than or equal to 0.5 um and less than or equal to 25 um ([paragraph 0039 & 0034] Kita states, “the thickness of the interconnect patterns of the interconnect layer 42 may be similar to the material and thickness of the interconnect layer 22… The thickness of the interconnect layer 22 may be about 10 to 20 micrometers”).

Claim(s) 5 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kita et al. in view of Niki as applied to claims 1 and 10 above, and further in view of Nakabayashi et al. (US PG. Pub. 2021/0243902).

Regarding claim 5 – Kita in view of Niki teach the electronic device as claimed in claim 1, wherein the first seed layer (Kita; fig. 9, 21) and the first conductive layer (22) comprise a same material ([paragraph 0034] Kita states, “Copper (Cu) or nickel (Ni), for example, may be used as the material of the adhesion layer 21…Copper (Cu) may be used as the material of the interconnect layer 22”).
 	Kita in view of Niki do not teach wherein a grain size of the first seed layer is smaller than a grain size of the first conductive layer.
 	Nakabayashi teaches an electronic device (fig. 1B) wherein the first seed layer (122 [paragraph 0040] Nakabayashi states, “seed layer 122”) and the first conductive layer (131 [paragraph 0040] Nakabayashi states, “pad 131”) comprise a same material (copper discussed in paragraph 0040), and a grain size of the first seed layer is smaller than a grain size of the first conductive layer ([paragraph 0040] Nakabayashi states, “copper crystal grains forming the seed layer 122 are smaller and more likely to diffuse than copper crystal grains forming the pad 131”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having the flexible circuit board with a first seed layer and a first conductive layer as taught by  Kita in view of Niki with the grain size of the seed layer being smaller than the grain sizes of the conductive layer as taught by Nakabayashi because Nakabayashi states, “by suppressing the diffusion of copper atoms from the lower surface of the seed layer 122, the amount of copper diffused from the seed layer 122 to the solder is effectively reduced, and the occurrence of cracks due to the formation of an alloy layer inside the solder can be suppressed” [paragraph 0040].

Regarding claim 12 – Kita in view of Niki teach the electronic device as claimed in claim 10, wherein the second seed layer (Kita; fig. 9, 41) and the second conductive layer (42) comprise a same material ([paragraph 0039] Kita states, “The material and thickness of the adhesion layer 41 may be similar to the material and thickness of the adhesion layer 21, for example. The material of the interconnect layer 42 and the thickness of the interconnect patterns of the interconnect layer 42 may be similar to the material and thickness of the interconnect layer 22”; copper material will be used for the claimed layers as discussed in rejection to claim 5 above).
 	Kita in view of Niki do not teach wherein a grain size of the second seed layer is smaller than a grain size of the second conductive layer.
 	Nakabayashi teaches an electronic device (fig. 1B) wherein the second seed layer (122 [paragraph 0040] Nakabayashi states, “seed layer 122”) and the second conductive layer (131 [paragraph 0040] Nakabayashi states, “pad 131”) comprise a same material (copper discussed in paragraph 0040), and a grain size of the second seed layer is smaller than a grain size of the second conductive layer ([paragraph 0040] Nakabayashi states, “copper crystal grains forming the seed layer 122 are smaller and more likely to diffuse than copper crystal grains forming the pad 131”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having the flexible circuit board with a second seed layer and a second conductive layer as taught by Kita in view of Niki with the grain size of the seed layer being smaller than the grain sizes of the conductive layer as taught by Nakabayashi because Nakabayashi states, “by suppressing the diffusion of copper atoms from the lower surface of the seed layer 122, the amount of copper diffused from the seed layer 122 to the solder is effectively reduced, and the occurrence of cracks due to the formation of an alloy layer inside the solder can be suppressed” [paragraph 0040].

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kita et al. in view of Niki as applied to claims 1 and 10 above, and further in view of Chang et al. (US PG. Pub. 2020/0381348).

Regarding claim 6 – Kita in view of Niki teach the electronic device as claimed in claim 1, but fails to teach wherein the second seed layer comprises: a seed bottom layer, disposed on the first conductive layer and in contact with the first conductive layer; and a seed top layer, disposed on the seed bottom layer and in contact with the seed bottom layer, wherein the seed top layer, the first seed layer, and the first conductive layer comprise a same material, and the seed top layer and the seed bottom layer comprise different materials.
 	Chang teaches an electronic device (fig. 2J [title] Chang states, “Semiconductor device package”) wherein the second seed layer (20s4 [paragraph 0042] Chang states, “seed layer 20s4”) comprises: a seed bottom layer (20s4a [paragraph 0042] Chang states, “the seed layer 20s4 includes a Ti layer 20s4a and a Cu layer 20s4b (e.g., Ti/Cu alloy)”), disposed on the first conductive layer (20r2 [paragraph 0040] Chang states, “interconnection layer 20r2 (e.g., RDL)”) and in contact with the first conductive layer (see fig. 2J); and a seed top layer (20s4b), disposed on the seed bottom layer (20s4a) and in contact with the seed bottom layer (see fig. 2J), wherein the seed top layer (20s4b [paragraph 0042] Chang states, “CU layer 20s4b”), the first seed layer (20s3b [paragraph 0040] Chang states, “CU layer 20s3b”), and the first conductive layer (20r2 [paragraph 0024] Chang states, “the interconnection layers 10r1, 10r2, 10r3 and the conductive layer 10u include copper (Cu), gold (Au), silver (Ag),”; the interconnection layer 20r2 and 10r each are made of copper (Cu)) comprise a same material (copper material), and the seed top layer (20s4b) and the seed bottom layer (20s4a) comprise different materials (Ti layer and Cu layer).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a flexible circuit board with a first and second seed layer and first conductive layer in a particular arrangement as taught by Kita in view of Niki with the second seed layer having a seed bottom layer and a seed top layer being of different materials as taught by Chang because using a Ti layer seed bottom layer between the insulation layer and the Cu seed top layer will improve the adhesion of the seed layer to the insulation layer.

Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kita et al. in view of Niki as applied to claims 1 and 10 above, and further in view of Avary Holding Shenzhen Co LTD (CN110545625).

Regarding claim 13 – Kita in view of Niki teach the electronic device as claimed in claim 10, but fails to teach wherein the flexible circuit board further comprises a second flexible substrate, disposed on the insulating layer and the second conductive layer, and the second flexible substrate has an opening exposing the second conductive layer.
 	Avary teaches an electronic device (fig. 11) wherein the flexible circuit board (100 [page 4] Avary states, “flexible circuit board 100”) further comprises a second flexible substrate (50 [page 5] Avary states, “adhesive layer 50 may be an insulating adhesive resin, such as polypropylene (PP), epoxy resin, polyurethane”; polypropylene is considered a flexible material), disposed on the insulating layer (31 & 30) and the second conductive layer (40 [page 5] Avary states, “second circuit layers 40”), and the second flexible substrate (50) has an opening (52 [page 6] Avary states, “through-hole 52”) exposing the second conductive layer (40; see fig. 11).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a flexible circuit board as taught by Kita in view of Niki with the additional build-up layer of the second flexible substrate and exposing the second conductive layer as taught by Avary because additional circuit layers will allow increased circuit density and allow connections from one side of the flexible circuit board to the other as is commonly known with double-sided PCBs.
	
Regarding claim 15 – Kita in view of Niki and of Avary teach the electronic device as claimed in claim 13, wherein the flexible circuit board (Avary; fig. 11, 100) further comprises an auxiliary substrate (51 [page 6] Avary states, “insulating layer 51”), disposed on the second flexible substrate (50) and at least exposing the opening (52) of the second flexible substrate (50).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-13 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847